Because this insurance contract was entered into before the effective date of R.C. 1339.63 and therefore falls under the syllabus of Aetna Life Ins. Co. v. Schilling (1993), 67 Ohio St. 3d 164,  616 N.E.2d 893, I respectfully dissent. "The provisions of R.C. 1339.63, as applied to contracts entered into before the effective date of the statute, impair the obligation of contracts in violation of Section 28, Article II of the Ohio Constitution." Id. at syllabus. In the instant case, Mr. Bradley entered into a contract of insurance with Western and Southern prior to the effective date of R.C. 1339.63(B)(1). The contract contained an express provision for naming and changing beneficiaries. Between the time the statute went into effect and his subsequent divorce and death, Mr. Bradley redesignated appellant as his Class I beneficiary. This redesignation constituted a modification to the original contract as contemplated and provided for by the contracting parties. Therefore, unlike the majority, I believe the effect of the decedent's redesignation of appellant as his Class I beneficiary was to modify the original contract and did not constitute the decedent and Western and Southern entering into a contract after the effective date of the statute.
Accordingly, I would reverse the judgment of the trial court and order the court to enter judgment for appellant.